DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor 
The status of the 06/09/2021 claims, is as follows: Claims 1, and 4-5 have been amended; and claims 1-5 are pending.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 20160311457 A1, previously cited) 
Regarding Claim 1, Kato discloses a steering device (steering wheel 10) including a grip (grip portion 14), the steering device (steering wheel 10) comprising: 
a core (cored bar 18) including a grip core (cored bar 18) corresponding to the grip (grip portion 14) (para. 0020-0021; fig. 2); 
an electronic part (heater element 22; fig. 2); 
a spacer (porous material layer 20) to be interposed between the grip core (cored bar 18) and the electronic part (heater element 22) (para. 0022; fig. 2); and 
a resin layer (synthetic resin layer 24) to be formed to integrally cover at least the grip core (cored bar 18), the electronic part (heater element 22), and the spacer (porous material layer 20) (para. 0021; fig. 2), wherein 
the spacer (porous material layer 20) includes therein an opening (air gaps) at a position where the opening faces a recess of a mold for molding of the resin layer (para. 0021; fig. 2), the opening (air gaps) being formed across an outer circumferential edge of the spacer (porous material layer 20) (fig. 2), the recess of the mold being adapted to cause a fluid resin raw material for the resin layer to partly overflow (it is noted that the steering device of Kato is produced by molding, which is well-known in the art that involves the “recess of a mold” and the “recess of the mold being adapted to cause a fluid resin raw material for the resin layer to partly overflow”), and the opening (air gaps) being formed in a slit shape (annotated fig. 5A) having a longitudinal direction along the outer circumferential edge of the spacer (porous material layer 20) (para. 0025; figs. 2 and 5A) (it is noted that the air gap shown as single cell 120 is a narrow opening in a vertical direction, which is to be filled with resin to form the porous material layer 20. The single cell 120 has longitudinal direction along the outer circumferential edge of the spacer because the open cell structure that comprises a plurality of cell 120s and wraps around the cored bar 18 is circular-shaped).
[AltContent: textbox (Prior Art
Kato (US 20160311457))]
    PNG
    media_image1.png
    562
    334
    media_image1.png
    Greyscale



[AltContent: arrow]
    PNG
    media_image2.png
    246
    358
    media_image2.png
    Greyscale

[AltContent: textbox (Longitudinal direction along the outer circumferential edge of the spacer)]

[AltContent: textbox (Prior Art
Kato (US 20160311457))]


Alternatively, Kato does not explicitly disclose “a recess of a mold” and “the recess of the mold being adapted to cause a fluid resin raw material for the resin layer to partly overflow” as set forth in the claim above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize that “a recess of a mold” and “the recess of the mold being adapted to cause a fluid resin raw material for the resin layer to partly overflow” are product-by-process limitation. The claim is directed to the steering device being produced by a molding process, and based on MPEP 2113, the claim is not to be limited by the manipulation of the recited step(s), i.e. the claimed “molding” process. It is the Examiner’s position that Kato discloses “the opening faces a recess of a mold for molding of the resin layer” and “the recess of the mold being adapted to cause a fluid resin raw material for the resin layer to partly overflow” implied by molding process, in order to produce the steering wheel. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US20150344061 A1, previously cited), in view of Kato (US20160311457 A1, previously cited)
 Regarding Claim 5, Uematsu discloses a method for producing a steering device (steering wheel 10), the steering device including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9), an electronic part (winding heater 28) (para. 0072; fig. 9), and a resin layer (cover portion 19) (para. 0054, 0052, lines 1-4, 7-13), the method comprising: 
preparing a mold (shaping mold 41) including a cavity (cavity 46), a gate (gate 48), and a recess (gas vent 49), the gate and the recess each being in communication with the cavity (0064; figs. 7A-7D) (it is understood the gate, the recess and the cavity are in fluid communication with each other; in other words, the resin enters the cavity through the gate, fills the cavity, and the overflow that carries gas exits through the gas vent 49); 
setting an intermediate body (core metal 18) in the cavity of the mold (shaping mold 41), the intermediate body (core metal 18) including the grip core (rim core metal 25), and the electronic part (para. 0072) (it is understood that core metal 18 is prepared by the winding heater 28 around the core metal 18 before it is placed into the cavity); and 
forming the resin layer (cover portion 19) by filling the cavity with a fluid resin raw material (resin material 34) through the gate (gate 48) and by causing the fluid resin raw gas vent 49) (it is understood that when the cavity is completely filled with resin material, some of the resin material will overflow to the gas vent 49), the resin layer integrally covering at least the grip core and the electronic part (para. 0073; figs. 7A-7D) (it is understood that resin material covers the heater 28/porous sheet 31 and the resin material also flows through the pores of the porous sheet 31 to reach the core), 
Uematsu does not disclose:
a spacer including an opening formed across an outer circumferential edge of the spacer;
the grip is being covered with the spacer, the electronic part being disposed externally to the spacer, and the intermediate body being set such that the opening is positioned to face the recess;
wherein the opening is formed in a slit shape having a longitudinal direction along the outer circumferential edge of the spacer. 
However, Kato discloses:
a spacer (porous material layer 20) including an opening (air gaps) formed across an outer circumferential edge of the spacer (porous material layer 20) (para. 0021; fig. 2); 
a grip (cored bar 18) is being covered with the spacer (porous material layer 20), an electronic part (heater element 22) being disposed externally to the spacer (porous material layer 20) (fig. 2), 
wherein the opening (air gaps) is formed in a slit shape (annotated fig. 5A) having a longitudinal direction along the outer circumferential edge of the spacer (porous material layer 20) (para. 0025; figs. 2 and 5A) (it is noted that the air gap shown as single cell 120 is a narrow opening in a vertical direction, which is to be filled with resin to form the porous material layer 20. The single cell 120 has longitudinal direction along the outer circumferential edge of the spacer because the open cell structure that comprises a plurality of cell 120s and wraps around the cored bar 18 is circular-shaped).


[AltContent: arrow]
    PNG
    media_image2.png
    246
    358
    media_image2.png
    Greyscale

[AltContent: textbox (Longitudinal direction along the outer circumferential edge of the spacer)]
 
[AltContent: textbox (Prior Art
Kato (US 20160311457))]


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer having the opening formed across the outer circumferential edge of the spacer as taught by Kato and dispose it in between the grip core and the electronic part, such that the heater element is spaced away from the grip core by a thickness distance of the spacer such that the heater element is disposed close to the surface of (para. 0010, lines 1-10). The modification of Uematsu and Kato results in the intermediate body (core metal 18 of Uematsu) being set such that the opening (air gaps of porous material layer 20 of Kato) is positioned to face the recess (gas vent 49 of Uematsu). 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Uematsu (US 20150344061 A1, previously cited) in view of Hisajima (US 10093338 B2, previously cited)   
Regarding Claim 1, Uematsu discloses a steering device (steering wheel 10) including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), the steering device comprising: 
a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9);  
5an electronic part (porous sheet 31) (para. 0056, lines 1-5; fig. 9); 
a resin layer (cover portion 19) to be formed to integrally cover at least the grip core and the electronic part (para. 0054, 0052, lines 1-4, 7-13),
a recess10 of a mold (gas vent 49 of the shaping mold 41) for molding of the resin layer (cover portion 19) (para. 0067, lines 12-16 of para. 0073; figs. 7A-7D) (it is understood that the cavity 46 which is a part of the shaping mold 41 is filled with resin to form the cover portion 19), the recess of the mold (gas vent 49) being adapted to cause a fluid resin raw material for the resin layer to partly overflow (para. 0064, lines 10-13) (this is functional limitation and it is evident that the gas vent 49 allows air to be dispelled from the cavity and is also capable of allowing the overflow of resin to exit the cavity).
Uematsu does not disclose:
a spacer to be interposed between the grip core and the electronic part. 
the spacer includes therein an opening at a position where the opening faces a recess of a mold for molding of the resin layer, the opening being formed across an outer circumferential edge of the spacer, and the opening being formed in a slit shape having a longitudinal direction along the outer circumferential edge of the spacer. 
However, Hisajima discloses a steering device (steering wheel 10), wherein 
a spacer (frame structures 14 and 16) is interposed between the grip core (core 12) and the electronic part (heater element 20); and 
the spacer (frame structures 14 and 16) includes therein an opening (void) (col. 3, lines 9-16), the opening (void) being formed across an outer circumferential edge of the spacer (frame structures 14 and 16) (fig. 3), and the opening (void) being formed in a slit shape (it is noted each void has slit shape, “slit” is defined as a narrow opening)  having a longitudinal direction along the outer circumferential edge of the spacer (annotated fig. 3).  

[AltContent: textbox (Longitudinal direction along the outer circumferential edge of the spacer)][AltContent: arrow]
    PNG
    media_image3.png
    565
    572
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    578
    536
    media_image4.png
    Greyscale


[AltContent: textbox (Prior Art
Hisajima (US 10093338))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer interposed between the grip and the electronic part, wherein the spacer includes therein the opening that is being formed across the outer circumferential edge of the spacer and the opening being formed in a slit shape having the longitudinal direction along the outer circumferential edge of the spacer as taught by Hisajima. Doing so would avoid heat conducted toward the core such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). 
The modification of Uematsu and Hisajima results in at least one of the voids of frame structures 14 and 16 facing the gas vent 49 (it is noted when the resin material 34 is injected into the cavity 46 to form the rim portion 15, the shaping mold 41 is placed horizontally and the gas vent 49 is disposed at 12 o’clock, see para. 0065 and 0067 of Uematsu. The resin fills in the gaps between the core and each of the frame structure 14 and 16 of Hisajima and any overflow resin is directed to the gas vent 49 of Uematsu including air/bubble). 

Regarding Claim 2, Uematsu discloses the steering device (steering wheel 10). Hisajima discloses the spacer (frame structures 14 and 16) includes therein a communicating hole (void) passing through from an inside to an outside of the spacer (frame structures 14 and 16), the inside of the spacer being a side of the grip core (core 12), the outside of the spacer being a side opposite to the inside (see annotated fig. below of Hisajima).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer interposed between the grip and the electronic part, wherein the spacer includes therein the opening that is being formed across the outer circumferential edge of the spacer as taught by Hisajima. Doing so would avoid heat conducted toward the core 12 such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). 

Regarding Claim 3, Uematsu discloses the steering device (steering wheel 10), wherein the electronic part (porous sheet 31) is sheetlike (“porous sheet” is a sheet) and includes therein a pore (pores) (para. 0018, lines 10-15). Hisajima discloses the spacer (frame members 14 and 16) comprising at least the openings (void). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer interposed between the grip and the electronic part, wherein the spacer includes therein the opening that is being formed across the outer circumferential edge of the spacer as taught by Hisajima. Doing so would avoid heat conducted toward the core such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). The modification of Uematsu and Hisajima results in the electronic part (steering wheel 10 of Uematsu) being 20wrapped externally around the spacer (frame members 14 and 16 of Hisajima) such that the pore (pores of Uematsu) is positioned to face at least the opening (void of Hisajima) (it is evident that pores of the porous sheet 31 faces at least the void of frame members 14 and 16 such that the resin can fill the pores of the porous sheet and reaches the core through voids of the frame members).

Regarding Claim 4, Uematsu discloses the steering device (steering wheel 10), wherein the grip (rim portion 15) is formed in a shape of a circular arc (fig. 8). 

  Regarding Claim 5, Uematsu discloses a method for producing a steering device (steering wheel 10), the steering device including a grip (rim portion 15) (para. 0052, lines 1-4; figs. 1-9), a core (core metal 18) including a grip core (rim core metal 25) corresponding to the grip (rim portion 15) (para. 0053; figs. 3-4, 9), an electronic part (winding heater 28) (para. 0072; fig. 9), and a resin layer (cover portion 19) (para. 0054, 0052, lines 1-4, 7-13), the method comprising: 
shaping mold 41) including a cavity (cavity 46), a gate (gate 48), and a recess (gas vent 49), the gate and the recess each being in communication with the cavity (0064; figs. 7A-7D) (it is understood the gate, the recess and the cavity are in fluid communication with each other; in other words, the resin enters the cavity through the gate, fills the cavity, and the overflow that carries gas exits through the gas vent 49); 
setting an intermediate body (core metal 18) in the cavity of the mold (shaping mold 41), the intermediate body (core metal 18) including the grip core (rim core metal 25), and the electronic part (para. 0072) (it is understood that core metal 18 is prepared by the winding heater 28 around the core metal 18 before it is placed into the cavity); and 
forming the resin layer (cover portion 19) by filling the cavity with a fluid resin raw material (resin material 34) through the gate (gate 48) and by causing the fluid resin raw material to partly overflow from the recess (gas vent 49) (it is understood that when the cavity is completely filled with resin material, some of the resin material will overflow to the gas vent 49), the resin layer integrally covering at least the grip core and the electronic part (para. 0073; figs. 7A-7D) (it is understood that resin material covers the heater 28/porous sheet 31 and the resin material also flows through the pores of the porous sheet 31 to reach the core).
Uematsu does not disclose:
a spacer including an opening formed along an outer circumferential edge of the spacer; 
the grip is being covered with the spacer, the electronic part being disposed externally to the spacer, and the intermediate body being set such that the opening is positioned to face the recess, 

However, Hisajima discloses:
A spacer (frame structures 14 and 16) including an opening (void) formed along an outer circumferential edge of the spacer (col. 3, lines 9-16) (it is noted that frame structures 14 and 16 wrap around the steering wheel core 12 having voids along the circumference that are equally spaced) (annotated figs. 2 and 3); 
a grip (core 12) is being covered with the spacer (frame structures 14 and 16) (fig. 3), the electronic part (heater element 20) being disposed externally to the spacer (frame structures 14 and 16) (fig. 5),
wherein the opening (void) is formed in a slit shape (annotated fig. 3) having a longitudinal direction along the outer circumferential edge of the spacer (frame structures 14 and 16) (it is noted each void has slit shape, “slit” is defined as a narrow opening). 


[AltContent: textbox (Prior Art
Hisajima (US 10093338))][AltContent: textbox (Longitudinal direction along the outer circumferential edge of the spacer)][AltContent: arrow]
    PNG
    media_image3.png
    565
    572
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Uematsu’s steering device to include the spacer having the opening formed along the outer circumferential edge of the spacer and dispose it between the grip core and the heater element. Doing so would avoid heat conducted toward the core such that heat generated by the electronic part is directed to the grip, thereby saving power consumption (col. 3, lines 37-45; figs. 3-5). 
The modification of Uematsu and Hisajima results in the intermediate body (core metal 18 of Uematsu) including the grip (rim core metal 25), the spacer (frame structures 14 and 16 of Hisajima), and the electronic part (winding heater 28), the grip being covered with the spacer, the electronic part being disposed externally to the spacer, and the intermediate body being set such that the opening is positioned to face the recess (it is noted that according to Uematsu, when the resin material 34 is injected into the cavity 46 to form the rim portion 15, the shaping mold 41 is placed horizontally and the gas vent 49 is disposed at 12 o’clock (para. 0065 and 0067 of Uematsu). At least one of the voids of frame structures 14 and 16 facing the gas vent 49. The resin fills in the gaps between the core and each of the frame structure 14 and 16 of Hisajima and any overflow resin is directed to the gas vent 49 of Uematsu including air/bubble).  

Response to Arguments
Applicant’s arguments in the Remarks filed on 06/09/2021 have been fully considered but are not found persuasive because: 
Applicant’s Arguments:
With respect to claim 1, on p. 06 of the Remarks “At least in view of the
current amendment, Applicants submit that at least the feature of "the opening being formed in a slit shape having a longitudinal direction along the outer circumferential edge of the spacer" as recited in amended claim 1 is neither taught nor suggested in any of Kato, Uematsu, and Hisajima. For example, regarding a porous material layer 20 which allegedly corresponds to a spacer recited in claim 1 by the Office Action, Kato describes in paragraph [0012] that the "porous material" is a material having a structure containing a large number of air gaps inside, and that, the porous material layer can be molded by a material having a foamed structure or an open-cell structure such as a cell-like structure. Further, Kato describes in paragraph [0013], as the porous material layer, a material having a three-dimensional
network structure can be used as well, and that the "three-dimensional network structure" is a structure in which resin fibers such as threadlike polyethylene resins are partially fused in the state of being randomly entangled in contact with one another, and are molded into a foamed resin or a sponge. It is clear that, openings having a slit shape having a longitudinal direction as recited in amended claim 1 are neither taught nor suggested by any structures of the porous material layer disclosed in Kato. As such, Kato fails to teach or suggest at least the above-noted feature of amended claim 1.” 
With respect to claim 1, on p. 07 of the Remarks, “Hisajima fails to compensate for the above noted deficiencies of Uematsu. Indeed, as is clearly illustrated in Fig. 3 of Hisajima, the voids of the frame structures 14 and 16 have a longitudinal direction not along the outer circumferential edge of the frame structures 14 and 16, but orthogonal to the direction along the outer circumferential edge
space of the frame structures 14 and 16. Therefore, Hisajima further fails to teach or suggest "the opening being formed in a slit shape having a longitudinal direction along the outer circumferential edge of the spacer," as recited in amended claim 1.”
Examiner’s responses: 
With respect to claim 1, the applicant’s argument regarding Kato is not found persuasive. Kato discloses a spacer (porous material 20) having openings (air gaps) that are formed in a slit shape (a narrow opening in vertical direction, para. 0025; fig. 5A) having a longitudinal direction along the outer circumferential edge of the spacer (it is noted the material 20 is circular-shaped, so the opening has longitudinal direction is along the circumference of material 20). 
[AltContent: arrow]
    PNG
    media_image5.png
    236
    302
    media_image5.png
    Greyscale

[AltContent: textbox (Prior Art
Kato (US 20160311457))][AltContent: textbox (Longitudinal direction)]


With respect to claim 1, the applicant’s argument regarding Hisajima is not found persuasive. Hisajima discloses a spacer (frame structures 14 and 16) has opening (voids) being formed in a slit shape (narrow opening; annotated fig. 3) having a longitudinal direction (annotated fig. 3) along the outer circumferential edge of the spacer. It is noted that the 
[AltContent: textbox (Prior Art
Hisajima (US 10093338))][AltContent: textbox (void)][AltContent: arrow][AltContent: textbox (Longitudinal direction)][AltContent: arrow]
    PNG
    media_image6.png
    477
    463
    media_image6.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761